110 F.3d 62
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Duke E. WOODLEY, Plaintiff-Appellant,v.Carl R. PEED, Sheriff, Defendant-Appellee,andCity of Fairfax;  Archives Division, Fairfax County Jail, Defendants.
No. 96-7714.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 4, 1997.

Duke E. Woodley, Appellant Pro Se.  John J. Brandt, Robert S. Corish, SLENKER, BRANDT, JENNINGS & JOHNSTON, Merrifield, VA, for Appellee.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant filed a notice of appeal from a magistrate judge's order denying his motion for appointment of counsel.  At the time Appellant filed the notice of appeal it was interlocutory, but this court now has jurisdiction over the appeal under the doctrine of cumulative finality because all of Appellant's claims have been dismissed.  See Equipment Fin.  Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir.1992).  Because Appellant failed to raise the issue concerning the denial of his motion for appointment of counsel in an informal brief, we decline to consider the issue further.  Consequently, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's motion to file an amended complaint